DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 7/18/2022. Amendments to claims 1 and 11 have been entered.  Claims 1-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of
the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 112, first paragraph or first paragraph of 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 11 are rejected under 35 U.S.C. § 112, first paragraph, because the specification does not provide a written description disclosure to support the claimed limitations “transmitting the first set of transactions to a check printing machine; and transforming data of the first set of transactions into physical check prints by the check printing machine;” (emphasis added).  Applicant points to Figure 2 as support, but Figure 2 merely discloses a Check Print Facility, 238.  This is much broader than an actual check printing machine, i.e. printer, that transforms data into a physical check as recited. Paragraph [0077] of the specification discloses a settlement flow where “…Digital Check Printing Services 1210 may centrally print images (e.g., 6 or more) on a page than scan these images into an image file, at 1212.”, but there is no “check printing machine” or printer disclosed. In other words, Applicant is claiming a much narrower limitation than Applicant has support for. Similar reasoning and logic apply to the dependent claims. Dependent claims 2-10 and 12-20 are also rejected by way of dependency on a rejected independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process and claim 11 is directed to a process; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for determining the type of bill pay processing for bill pay transactions and processing the bill, which is a fundamental economic practice, i.e. processing payments, and commercial or legal interaction, i.e. business relations, and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “…receiving, …, data elements …; receiving, …, reference data elements …; comparing, …, the data elements and the reference data elements to identify one or more participants; identifying and separating, …, a first set of transactions that require a check print and a second set of transactions that require processing through an Interbank Information Network (IIN); …, generating an image file of a check template for a lockbox service provider [entity] and a corresponding data file per bill payor; combining the image file with the corresponding data file for generating a corresponding payment file;” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “blockchain network” comprising a bill pay “blockchain node” communicating with a bill pay “platform”, i.e. a financial institution as described in the specification, a lockbox platform “node” in communication with a lockbox “platform”, at best a server/database as described in the specification, a “computer processor” executing an application, i.e. software and a check printing “machine”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Furthermore, the identified steps of the abstract idea above can practically be completed through mental evaluation and therefore fall under the Mental Processes grouping. There is no technical detail in the generating and combining steps such that it cannot be completed manually.  Thus, the claim recites an abstract idea and claim 11 is analyzed in the same manner. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. computers with processor suitably programmed communicating over a blockchain network, to perform the steps of receiving, receiving, comparing, identifying and separating, transmitting, transforming, generating, combining, transmitting and transmitting. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a nominally recited blockchain network or generic network such as the Internet, see at least paragraphs [0007], [0028] and [0081]-[0093] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “receiving, via the bill pay blockchain node, data elements from the bill pay platform; receiving, via the lockbox platform node, reference data elements from the lockbox platform”, “transmitting the first set of transactions to a check printing machine; and transforming data of the first set of transactions into physical check prints by the check printing machine;” and “transmitting, via the computer processor, the corresponding payment file for the second set of transactions to a centralized lockbox deposit account; and transmitting, via the computer processor, a lockbox file to the one or more participants via the lockbox platform.” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g).  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea claim 11 is analyzed in the same manner.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network within a blockchain network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “receiving, via the bill pay blockchain node, data elements from the bill pay platform; receiving, via the lockbox platform node, reference data elements from the lockbox platform”, “transmitting the first set of transactions to a check printing machine; and transforming data of the first set of transactions into physical check prints by the check printing machine;” and “transmitting, via the computer processor, the corresponding payment file for the second set of transactions to a centralized lockbox deposit account; and transmitting, via the computer processor, a lockbox file to the one or more participants via the lockbox platform.” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible claim 11 is analyzed in the same manner.
	For instance, in the process of claim 1 and similarly in claim 11, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission and printing over a generic communication network akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network); see MPEP 2106.05(d)(II).  The printing step is akin to “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” and insignificant application such as printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, see MPEP 2106.05(g).
	Applicant has leveraged generic computing elements to perform the abstract idea of determining the type of bill pay processing for bill pay transactions and processing the bill, without significantly more.
Dependent claims 2-4, 7-11, 14-16 and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 12 recite that the files are defined as ACH files which is well-understood in the area of banking and payment protocols.  This is claimed at a high level of generality such that it is what is known in the field with nothing significantly more.  Claims 3, 4, 13 and 14 further define the data that is gathered and applied to the abstract idea.  The type and specificity of the intangible information/data gathered has no effect on the abstract idea itself.  Claims 5, 6, 15 and 16 further refine the comparing step, which can be completed through mental evaluation but for the nominal recitation of the generic processor, by defining the types of data used to associate/match data elements.  The type and specificity of this data has no effect on the abstract idea itself.  Claims 7 and 17 define the participants as being part of the system which is interpreted to mean that they have registered or signed up for the application with nothing significantly more.  Claims 8 and 18 are recited at a very high level of generality such that it is merely rules (business rules) or criteria that must be met for the distribution of the data.  Claims 9 and 19 recite a generic processor publishing data to a distributed ledger.  There is no technical detail and thus this is insignificant extra-solution activity and well-understood, routine and conventional activity akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  Claims 10 and 20 recite that the distributed ledger has restricted access with nothing significantly more.  This is interpreted to mean that one must have a password/logon credentials to access the ledger which is not inventive nor significantly more than the abstract idea.  
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for determining the type of bill pay processing for bill pay transactions and processing the bill) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for determining the type of bill pay processing for bill pay transactions and processing the bill) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20, filed in the Remarks dated 7/18/2022, have been fully considered but they are not persuasive.
On page 10 of the Remarks, Applicant argues “Accordingly, by the implementation of the electronic bill pay exchange that leverages separately housed block-chain nodes (i.e., distributed architecture), a secure digital check payment may be facilitated without the physical printing and subsequent scanning of checks, resulting in faster electronic transactions. At least since an ordinary artisan would recognize such a system improves electronic transaction speeds, and resolves a technological problem or limitation in the relevant field, Applicant submits that amended claim 1 is directed to a practical application for patent eligibility under 35 USC 101.” and “By identifying and separating out transactions requiring different transactions, digital transactions may be further expedited by removing transactions that may be unsuitable for full digital transactions and cause error in their processing. Applicant submits that such features are additionally directed to a practical application.” Further on page 11, Applicant argues “At least since the amended claims machine transforms digital data into physical checks, Applicant submits that such transformation is directed to a practical application.” and “Lastly, at least since the physical check printing machine does not merely tie an alleged abstract idea to a generic computer, but is a particular physical machine that transforms digital data into a physical medium, Applicant submits that amended claim 1 is additionally directed to a practical application.” Examiner respectfully disagrees.
	Applying the abstract idea of determining the type of bill pay processing for bill pay transactions and processing the bill via a distributed network such as blockchain technology is merely implementing the abstract idea on a computer(s) and generally linking the abstract idea to a particular technology.  For instance there are no improvements to the underlying technology or blockchain network or application of the abstract idea beyond generally linking the abstract idea to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP 2106.05(e) and Vanda Memo.  Any speed gained in the processing of the bills/payments is due to the inherent computing capability of the generic nodes, i.e., computers, and generic processor as is any security gained for the abstract idea by leveraging blockchain technology in a nominal manner for its inherent use as designed. 
	The identifying and separating steps are recited at a very high level of generality such that there are no technical details as to the “how” these steps are accomplished.  These steps are applied to a generic processor, nominally recited, such that a human being can complete these steps through mental evaluation and manual processes. As such, this is not a practical application of the abstract idea, but merely using a computer element as a tool for performing the abstract idea, see MPEP 2106.05(f). 
	As pointed out in the 35 U.S.C. 112(a) rejection above, Applicant does not have support for a physical printer or transformation of data.  Even if the claim recited printing data via a printing from the printing facility, this is merely insignificant post-solution activity akin to “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” and insignificant application such as printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, see MPEP 2106.05(g).  Furthermore, there is no technical detail as to how the data is transformed other than what a generic off-the-shelf printer does as designed.	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of determining the type of bill pay processing for bill pay transactions and processing the bill. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “blockchain network” comprising a bill pay “blockchain node” communicating with a bill pay “platform”, i.e. a financial institution as described in the specification, lockbox platform “node” in communication with a lockbox “platform”, at best a server/database as described in the specification, “computer processor” executing an application, i.e. software, and check printing “machine” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in determining the type of bill pay processing for bill pay transactions and processing the bill, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/12/2022